 

 

Case 3:13-cr-000 Document 73 Filed 06/11/21 @« 1of1 PagelD 523

 

United States District, Court. ix
Northern District of Texas
Dallas DAABloMUI 1} Pil 4: 03

US MA

AVAL OCAVICE N/TK

CMLLAS, TEXAS

UNITED STATES OF AMERICA BEEUT ¢ cater c& bie Loh 25 Da 57
he 4 velhin le ane. ’ ie '
V.
Michael David Carroll CASE NUMBER: 3:13-CR-076-N

MAG. CASE NUMBER:

 

To: The United States Marshal
and any Authorized United States Officer

WARRANT FOR ARREST OF PROBATIONER/SUPERVISED RELEASEE

You are hereby commanded to arrest the within-named probationer/supervised releasee and bring him/her, forthwith, before the United
States District Court to answer charges that he/she violated the conditions of his/her probation/supervised release imposed by the Court.

NAME OF PROBATIONER/SUPERVISED RELEASEE:

ADDRESS (STREET, CITY, STATE):

 

Michael David Carroll

Unknown
PROBATION/SUPERVISED RELEASE IMPOSED BY (NAME OF COURT): DATE IMPOSED
U.S. District Court for the Northern District of Texas, Dallas Divsion 3/17/2014

 

TO BE BROUGHT BEFORE (JUDGE, NAME OF COURT, CITY, STATE):

 

 

 

 

 

~~ AY that! s/A. Lowe 6/24/2020
Kared Mitchell, U.S. District Court Clerk (By) Deputy Clerk Date
RETURN
Date Received Date Executed

Warrant received and executed. G SA SA; ‘2) Sj /2 M2 J
Executing Agency (Name and Address) —_
CLE. Ptvelad $s Ah. JK PSzY2

2 our zor ry,

QIKEITY
yrs FOI

 
